Citation Nr: 0612064	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-21 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.  

2.  Entitlement to service connection for a throat 
disability.  

3.  Entitlement to service connection for a knee disability.  

4.  Entitlement to service connection for an ear disability.  

5.  Entitlement to service connection for a stomach 
disability. 

6.  Entitlement to service connection for a chest disability.  

7.  Entitlement to service connection for chin keloid, to 
include scar.  

8.  Entitlement to service connection for impaired vision. 

9.  Entitlement to service connection for an eye disability.  

10.  Entitlement to service connection for skin irritation, 
to include infection.  

11.  Entitlement to service connection for bilateral hearing 
loss.  

12.  Entitlement to service connection for a urinary tract 
infection.  

13.  Entitlement to service connection for head, neck and 
back pain.  

14.  Entitlement to service connection for a right wrist 
bump.  

15.  Entitlement to service connection for a bump on the 
forehead.  

16.  Entitlement to service connection for body joint pain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1985 to 
August 1993, including a tour in Southwest Asia during the 
Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2001 rating decision of the Baltimore, 
Maryland, Department of Veterans Affairs (VA) Regional Office 
(RO).

To support his claims, the veteran testified at a hearing at 
the RO in January 2004 before a local Decision Review Officer 
(DRO).  A transcript of the proceeding is of record.  

During the January 2004 hearing, the veteran indicated that 
he intended to file claims for service connection for throat, 
stomach and ear disabilities, and for skin irritation, a 
urinary tract infection, and body joint pain - all on the 
premise they are undiagnosed illnesses as a result of his 
Persian Gulf War service.  See 38 C.F.R. § 3.317 (2005).  
These issues are referred to the RO for appropriate 
development and consideration since the August 2001 rating 
decision at issue only adjudicated these claims on a direct 
incurrence basis.  The record also shows that other claims 
for service connection for throat infections, constant 
gastrointestinal (stomach) infections, ear infections, and 
aches in all body joints - each also purportedly due to 
undiagnosed illnesses, already were adjudicated in a March 
2004 RO rating decision.  And the veteran did not appeal that 
decision, so the Board does not have jurisdiction to consider 
these additional claims.  See 38 C.F.R. § 20.200 (2005).

The current decision addresses the issues of entitlement to 
service connection for right ankle, throat, knee and ear 
disabilities.  All remaining issues are addressed in the 
REMAND following the ORDER.  The REMAND will occur via the 
Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  During the January 2004 hearing, prior to the 
promulgation of a decision in this appeal, the veteran 
withdrew his claim for service connection for a right ankle 
disability.

2.  The medical evidence of record does not show a current 
throat disability.

3.  The medical evidence of record does not show a current 
knee disability.

4.  The medical evidence of record does not show a current 
ear disability.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the substantive 
appeal regarding the issue of entitlement to service 
connection for a right ankle disability.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.204 (2005).

2.  A throat disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  A knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

4.  An ear disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for a right ankle 
disability. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204 (2005).

The veteran perfected an appeal to the Board in response to 
the RO's denial of his claim for service connection for a 
right ankle disability in August 2003.  But during his 
January 2004 hearing, he withdrew his appeal concerning this 
claim.  See the hearing transcript at pages 44-45.

The veteran has withdrawn his appeal regarding this claim, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review this claim and it is dismissed 
without prejudice.

Entitlement to service connection throat, knee and ear 
disabilities.  

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  



The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.   38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), to 
the extent possible, must be provided to a claimant before 
the initial unfavorable RO decision on a claim for 
VA benefits.  Pelegrini II, 18 Vet. App. 112, 119-20 (2004).

In this case, the veteran was provided VCAA notice in October 
2002, after adjudication of his claims in the August 2001 
rating decision at issue.  [The claims originally were denied 
as not well-grounded in an earlier September 2000 rating 
decision.  And in the August 2001 rating decision, 
the RO readjudicated the claims since the VCAA had eliminated 
this requirement].  So the initial adjudication of these 
claims actually occurred prior to enactment of the VCAA in 
November 2000.  And in Pelegrini II, the Court clarified that 
in these type situations, where the veteran did not receive 
VCAA notice until after the initial adjudication of his 
claims - because the VCAA simply did not exist when the RO 
first considered his claims, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew, as if that initial decision was not made.  


Rather, VA need only ensure the veteran receives or since has 
received VA content-complying notice such that he is not 
prejudiced.  The Court more recently addressed what must 
occur when there are these type timing errors in provision of 
the VCAA notice, to avoid unduly prejudicing the veteran.  
See Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. April 5, 2006).  Here, the RO 
readjudicated the claims and sent him a statement of the case 
(SOC) in July 2003 and supplemental SOC (SSOC) in February 
2005, following the VCAA notice compliance action.  He was 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to the notice.  His 
representative submitted written argument on his behalf in 
January 2006.  Therefore, there is no prejudice to the 
veteran because his claims were readjudicated by the RO after 
appropriate VCAA notice was provided.

The Court also held in Pelegrini II that VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) (2005) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 23.  This fourth 
"element" of the notice requirement comes from the language 
of § 3.159(b)(1).

Here, the October 2002 VCAA letter summarized the evidence 
needed to substantiate the claims and VA's duty to assist.  
It also specified the evidence the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical records.  In this way, the VCAA letter 
clearly satisfies the first three "elements" of the notice 
requirement.  Although the VCAA letter does not contain the 
precise language specified in the fourth "element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claims.  
The VCAA letter stated that it was his responsibility to 
support his claims with appropriate evidence and specifically 
outlined the evidence needed.  A more generalized request 
with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  See VAOPGCPREC 1-04 (Feb. 24, 2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided notice of the type of evidence necessary to 
establish disability ratings or effective dates for the 
disabilities on appeal.  Despite the inadequate notice 
provided him on these latter two elements, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because, as the Board will conclude below, 
the preponderance of the evidence is against his claims for 
service connection for throat, knee and ear disabilities, so 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  



In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran has been 
afforded ample opportunity to present evidence and argument 
in support of his claims and has not identified any 
outstanding evidence.  

Pertinent Laws and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).



Analysis

With respect to Hickson element (1), proof of current 
disability, the medical evidence of record does not show any 
diagnosed throat disability.  While VA outpatient treatment 
records show the veteran complained of having a sore throat 
in June and August 1999, there was no relevant diagnosis 
resultingly made.  In fact, the entirety of the medical 
evidence in this case reflects no diagnosis for any 
throat disability whatsoever.

Similarly, the medical evidence of record does not show 
current diagnoses of knee and ear disabilities.  A December 
2003 orthopedic examination found that both knees exhibited 
full range of motion with no valgus-varus instability.  
There was no anterior posterior drawer sign and McMurray and 
Lachman's tests were negative.  There also was no joint line 
tenderness or effusion present.  X-rays of the knees revealed 
no abnormalities either.  The clinical assessment was painful 
knees.  While the December 2003 VA examiner listed a 
diagnosis of arthralgia, this diagnosis is not indicative of 
an actual disability for VA purposes due to disease or 
injury.  Instead, it is merely a diagnosis of pain - which, 
in and of itself, is not a disability due to disease or 
injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.").

A December 2003 VA ear examination revealed completely normal 
findings.  A March 2004 VA ear examination also showed normal 
findings.  The diagnoses were "normal ear examination" and 
otitis externa.  The VA examiner noted that, while the 
veteran gave a history of ear infections, the comprehensive 
ear examination showed no evidence of severity or etiology of 
any ear infection found at present.  The examiner stated 
there was no sequela (residual) or after effect of described 
ear infection or recurrent otitis externa.



As alluded to above, it is now well-settled that in order to 
be considered for service connection, a claimant must first 
have proof of the disability alleged.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).

Despite a VCAA request by the RO, the veteran has not 
submitted any competent medical evidence pertaining to 
diagnoses of throat, knee and/or ear disabilities.  The only 
evidence concerning this is his unsubstantiated allegations.  
But as a layman, he does not have the necessary medical 
training and/or expertise to give a competent (i.e., 
probative) opinion about this determinative issue.  
See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer 
medical diagnoses, statements, or opinions).

In the absence of diagnoses of throat, knee and ear 
disabilities, service connection may not be granted because 
the preponderance of the evidence is unfavorable - in turn 
meaning there is no reasonable doubt to resolve in 
the veteran's favor.  38 C.F.R. § 3.102; see also Degmetich 
v. Brown, 104 F.3d 1328 (1997) and Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).


ORDER

The appeal for service connection for a right ankle 
disability is dismissed.  

The claim for service connection for a throat disability is 
denied.  

The claim for service connection for a knee disability is 
denied.  

The claim for service connection for an ear disability is 
denied.  


REMAND

Reasons for remand

Entitlement to service connection for stomach and chest 
disabilities.

Additional evidence 

In April 2005, following the SSOC issued in February 2005, 
the veteran submitted additional evidence to the RO.  This 
evidence consisted of abdominal and chest 
X-rays conducted in August 2003.  Although the letter 
accompanying this evidence suggests it was submitted in 
support of a separate claim, it nonetheless is pertinent to 
these issues currently on appeal.  

Under the provisions of 38 C.F.R. § 20.1304(c) (2005), 
pertinent evidence submitted on appeal must be initially 
considered by the RO unless the veteran expressly waives this 
right, and the veteran has not in this particular instance.  
So these claims must be remanded to the RO since the Board, 
itself, cannot correct this procedural due process problem.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Entitlement to service connection for chin keloid - to 
include scar, impaired vision, eye disability, skin 
irritation - to include infection, bilateral hearing loss, 
urinary tract infection, head, neck and back pain, 
right wrist bump, bump on the forehead, and body joint pain.

VCAA

As discussed above, a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2005) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Id., at 
23.  

A review of the record reveals that in regards to the above 
issues the veteran has not received notice complying with the 
VCAA and Pelegrini II.  The May 2001 VCAA notice is 
insufficient while the October 2002 notice did not pertain to 
the above referenced issues.  

As also already mentioned, on March 3, 2006, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim - including the degree of disability and the effective 
date of an award.  As these questions are involved in the 
present appeal concerning these claims, the VCAA notice must 
inform the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection ultimately is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.  Ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, a letter 
must be sent to the veteran, with a 
copy to his representative, which 
includes all four Pelegrini II elements 
of the VCAA.  As well, the letter 
should include an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).  

The letter should also ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of any 
health care providers, VA and/or private, 
who have treated him for any of the 
claims conditions since service.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.

2.  The RO should then undertake any 
other development it determines to be 
warranted.  In particular, the RO should 
determine whether any VA examinations are 
necessary.

3.  Then readjudicate the remaining 
claims on appeal in light of the 
additional evidence obtained.  If these 
claims are not granted to the veteran's 
satisfactions, send him and his 
representative an SSOC and give them time 
to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted.  No action is required by the veteran until 
contacted.  He has the right to submit additional evidence 
and argument concerning the claims the Board have remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


